          Case 5:20-cv-03120-SAC Document 9 Filed 09/09/20 Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


CRISS McELDRIDGE CLAY,

                       Plaintiff,

               v.                                                      CASE NO. 20-3120-SAC

JACOB EARLY, et al.,

                       Defendants.


                                 MEMORANDUM AND ORDER
                                 AND ORDER TO SHOW CAUSE

       Plaintiff Criss McEldridge Clay is hereby required to show good cause, in writing, to the

Honorable Sam A. Crow, United States District Judge, why this case should not be dismissed due

to the deficiencies in Plaintiff’s Complaint that are discussed herein. Plaintiff is also given the

opportunity to file an amended complaint to cure the deficiencies.

I. Nature of the Matter before the Court

       Plaintiff brings this pro se civil rights action pursuant to 42 U.S.C. § 1983. The Court

granted Plaintiff leave to proceed in forma pauperis. (Doc. 3.) Plaintiff is incarcerated at the

Hutchinson Correctional Facility in Hutchinson, Kansas (“HCF”).

       Plaintiff alleges that on March 9, 2020, after he had finished eating dinner in the chow hall,

Plaintiff was walking out the door when Defendant Early and another security member approached

Plaintiff. Defendant Early instructed Plaintiff to turn around and cuff up because he noticed that

Plaintiff’s top button of his restriction jumpsuit was unbuttoned while Plaintiff was eating.

Plaintiff informed Early that it constricts his throat. Defendant Early took Plaintiff to a strip out

room and started the strip out procedure. Defendant Early asked Plaintiff to squat and cough, and

then told Plaintiff to do it again and to stick Plaintiff’s finger inside his anal cavity. Plaintiff did

                                                   1
            Case 5:20-cv-03120-SAC Document 9 Filed 09/09/20 Page 2 of 10




as instructed. Plaintiff was left in the strip out room for about twenty minutes before being

released back to population.

         Plaintiff alleges that Defendant Early and others use strip searches as punishment.

Plaintiff alleges that instructing him to put his finger into his anal cavity was a violation of his

privacy, and Plaintiff should have been allowed to go to a dry cell. Plaintiff alleges that his failure

to button his top button is not a legitimate security concern warranting a strip search. Plaintiff

alleges that he is transgender and Defendant Early harasses him by making comments about

Plaintiff being a man and not a woman and conducting trivial searches to look at Plaintiff.

Plaintiff alleges that the harassment started when staff wanted to find out Plaintiff’s gender.

         Plaintiff alleges that Warden Schnurr has a duty to protect Plaintiff from sexual abuse,

forces Plaintiff to be around Defendant Early, and condones inappropriate and harassing strip

searches.

         Plaintiff names as Defendants: Jacob Early; SST CO1 Officer at HCF; and Daniel Schnurr,

Warden at HCF. Plaintiff sues the Defendants in their individual capacities. Plaintiff seeks

$130,000 for “harassing behavior, emotional distress/mental,” and seeks to prevent Defendant

Early from doing strip searches, to provide training, and to move Plaintiff or reassign Defendant

Early.

II. Statutory Screening of Prisoner Complaints

         The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or an employee of a governmental entity. 28 U.S.C. § 1915A(a).

The Court must dismiss a complaint or portion thereof if a plaintiff has raised claims that are

legally frivolous or malicious, that fail to state a claim upon which relief may be granted, or that




                                                  2
          Case 5:20-cv-03120-SAC Document 9 Filed 09/09/20 Page 3 of 10




seek monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1)–

(2).

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by the

Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988)

(citations omitted); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A court

liberally construes a pro se complaint and applies “less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition, the court accepts

all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d 910, 913 (10th

Cir. 2006). On the other hand, “when the allegations in a complaint, however true, could not raise

a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 558 (2007).

       A pro se litigant’s “conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to

relief’ requires “more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The complaint’s “factual

allegations must be enough to raise a right to relief above the speculative level” and “to state a

claim to relief that is plausible on its face.” Id. at 555, 570.

       The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court, a

complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant did it;

how the defendant’s action harmed [the plaintiff]; and, what specific legal right the plaintiff

believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d 1158, 1163



                                                   3
          Case 5:20-cv-03120-SAC Document 9 Filed 09/09/20 Page 4 of 10




(10th Cir. 2007). The court “will not supply additional factual allegations to round out a

plaintiff’s complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New Mexico,

113 F.3d 1170, 1173-74 (10th Cir. 1997) (citation omitted).

       The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007) (citations omitted); see also Smith v. United States,

561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at

1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the

line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in

this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in a

complaint: if they are so general that they encompass a wide swath of conduct, much of it

innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to

plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.

Ct. at 1974).

III. DISCUSSION

       1. Fourth Amendment Claim

       Plaintiff alleges that the strip search violated his Fourth and Eighth Amendment rights. A

strip search of an inmate may implicate both “Fourth Amendment privacy interests and Eighth

Amendment Cruel and Unusual Punishment concerns.” Harris v. Rocchio, 1997 WL 787185, *2

(10th Cir. Dec. 24, 1997).

       Although the Supreme Court has foreclosed any Fourth Amendment challenge to the

search of a prison cell, the court “has recognized a qualitative difference between property



                                                  4
         Case 5:20-cv-03120-SAC Document 9 Filed 09/09/20 Page 5 of 10




searches and searches of a prisoner’s person.” Dunn v. White, 880 F.2d 1188, 1191 (10th Cir.

1989). The Supreme Court in Bell v. Wolfish, preserved a prisoner’s privacy interest in the

integrity of his own person, and applied a traditional Fourth Amendment analysis to a

constitutional challenge by prisoners to personal body searches. Dunn, 880 F.2d at 1191 (citing

Bell v. Wolfish, 441 U.S. 520, 558 (1979)).

       The Supreme Court developed a balancing test to evaluate the reasonableness of a strip

search. Bell, 441 U.S. at 559. Factors to be considered in the balancing process include: (1) the

scope of the particular intrusion; (2) the manner in which the search is conducted; (3) the

justification for initiating it; and (4) the place in which the search is conducted. Id. Given these

considerations, Bell held that visual body-cavity strip searches without probable cause were

reasonable in light of correctional security needs. Id. at 559–60; see also Leek v. Miller, 698 F.

App’x 922, 926 (10th Cir. 2017) (unpublished) (stating that “strip searches of prisoners are not per

se prohibited”) (citing Farmer v. Perrill, 288 F.3d 1254, 1260 (10th Cir. 2002) (recognizing that

prisoner strip searches must be “reasonably related to a legitimate penological interest” (emphasis

omitted))).

       “In addressing this type of constitutional claim courts must defer to the judgment of

correctional officials unless the record contains substantial evidence showing their policies are an

unnecessary or unjustified response to problems of jail security.” Florence v. Board of Chosen

Freeholders of Cty. Of Burlington, 566 U.S. 318, 322–23 (2012); see also Whitehead v. Marcantel,

766 F. App’x 691, 700 (10th Cir. April 2, 2019) (unpublished) (allegation failed to state a valid

claim for relief where plaintiff failed to plead facts from which a plausible inference can be drawn

that the action was not reasonably related to a legitimate penological interest). The Court in Bell:

               emphasized that “preserving internal order and discipline are
               essential goals that may require limitation or retraction of the

                                                 5
          Case 5:20-cv-03120-SAC Document 9 Filed 09/09/20 Page 6 of 10




               retained constitutional rights of convicted prisoners.” . . . . “Prison
               officials must be free to take appropriate action to ensure the safety
               of inmates and corrections personnel . . . . Accordingly, we have
               held that even when an institutional restriction infringes a specific
               constitutional guarantee, . . . the practice must be evaluated in light
               of the central objective of prison administration, safeguarding
               institutional security.” . . . Thus, on issues of “internal order and
               discipline” or “institutional security,” courts should accord
               “wide-ranging deference” to prison officials, unless there is
               “substantial evidence in the record to indicate the officials have
               exaggerated their response.”

Dunn, 880 F.2d at 1191 (quoting Bell, 441 U.S. at 546–48) (internal citations omitted). The

Supreme Court has recently acknowledged that this type of procedure is reasonable and designed

to uncover contraband:

               Petitioner acknowledges that correctional officers must be allowed
               to conduct an effective search during the intake process and that this
               will require at least some detainees to lift their genitals or cough in a
               squatting position. These procedures, similar to the ones upheld in
               Bell, are designed to uncover contraband that can go undetected by a
               patdown, metal detector, and other less invasive searches.

Florence, 566 U.S. at 334. “[C]orrectional officials must be permitted to devise reasonable

search policies to detect and deter the possession of contraband in their facilities.” Id. at 328; see

also Hudson v. Palmer, 468 U.S. 517, 522–523 (1984); Block v. Rutherford, 468 U.S. 576, 584–

585 (1984).

       Plaintiff’s claims involve a single strip search that was conducted in a private room. See

Hyberg v. Enslow, 801 F. App’x 647, 650–51 (10th Cir. Feb. 21, 2020) (unpublished) (finding no

constitutional violation despite plaintiff’s conclusory allegation that search was conducted in a

demeaning and derogatory way) (citing Farmer, 288 F.3d at 1260 (recognizing a strip search may

be unreasonable if conducted in the open, “visible to a number of other inmates and staff,” and

without regard for the inmate’s privacy interests); see also id. at 1261 (“[I]nfringements on

prisoners’ constitutional rights must not be arbitrary or irrational, nor an exaggerated response to

                                                  6
          Case 5:20-cv-03120-SAC Document 9 Filed 09/09/20 Page 7 of 10




security needs.” (internal quotation marks omitted)); Daughtery v. Harris, 476 F.2d 292, 294 (10th

Cir. 1973) (rejecting contention that rectal cavity searches must be conducted by medical doctors

in complete privacy); cf., e.g., Hayes v. Marriott, 70 F.3d 1144, 1147 (10th Cir. 1995) (reversing

grant of summary judgment on Fourth Amendment claim where inmate alleged he was subjected

to a video recorded “body cavity search [conducted] in the presence of over 100 people, including

female secretaries and case managers from other buildings”); Calhoun v. DeTella, 319 F.3d 936,

940 (7th Cir. 2003) (holding inmate stated an Eighth Amendment claim by alleging that during

search, guards made “ribald comments and sexually explicit gestures,” “forced him to perform

sexually provocative acts,” and female guards “were neither mere passersby nor performing [a]

legitimate penological function,” but “were instead invited spectators” (internal quotation marks

omitted)).

       Plaintiff acknowledges that he had his top button unbuttoned in violation of prison rules.

Therefore, with respect to issues involving “internal order and discipline” or “institutional

security,” courts should accord “wide-ranging deference” to prison officials, unless there is

“substantial evidence in the record to indicate the officials have exaggerated their response.”

Dunn, 880 F.2d at 1191 (quoting Bell, 441 U.S. at 547–48) (internal citations omitted). Plaintiff’s

Fourth Amendment claims are subject to dismissal for failure to allege sufficient facts to show a

constitutional violation.

       2. Eighth Amendment Claim

       A prison official violates the Eighth Amendment when two requirements are met. Farmer

v. Brennan, 511 U.S. 825, 834 (1994). “First, the deprivation alleged must be, objectively,

‘sufficiently serious.’” Id. To satisfy the objective component, a prisoner must allege facts

showing he or she is “incarcerated under conditions posing a substantial risk of serious harm.”



                                                7
            Case 5:20-cv-03120-SAC Document 9 Filed 09/09/20 Page 8 of 10




Id.; Martinez v. Garden, 430 F.3d 1302, 1304 (10th Cir. 2005). The Eighth Amendment requires

prison and jail officials to provide humane conditions of confinement guided by “contemporary

standards of decency.” Estelle v. Gamble, 429 U.S. 97, 103 (1976). The Supreme Court has

acknowledged that the Constitution “‘does not mandate comfortable prisons,’ and only those

deprivations denying ‘the minimal civilized measure of life’s necessities’ are sufficiently grave to

form the basis of an Eighth Amendment violation.” Wilson v. Seiter, 501 U.S. 294, 298 (1991)

(internal citations omitted). Indeed, prison conditions may be “restrictive and even harsh.”

Rhodes v. Chapman, 452 U.S. 337, 347 (1981). “Under the Eighth Amendment, (prison) officials

must provide humane conditions of confinement by ensuring inmates receive the basic necessities

of adequate food, clothing, shelter, and medical care and by taking reasonable measures to

guarantee the inmates’ safety.” McBride v. Deer, 240 F.3d 1287, 1291 (10th Cir. 2001) (citation

omitted).

       The second requirement for an Eighth Amendment violation “follows from the principle

that ‘only the unnecessary and wanton infliction of pain implicates the Eighth Amendment.’”

Farmer, 511 U.S. at 834. Prison officials must have a “sufficiently culpable state of mind,” and in

prison-conditions cases that state of mind is “deliberate indifference” to inmate health or safety.

Id. “[T]he official must both be aware of facts from which the inference could be drawn that a

substantial risk of serious harm exists, and he must also draw the inference.” Id. at 837. “The

Eighth Amendment does not outlaw cruel and unusual ‘conditions’; it outlaws cruel and unusual

‘punishments.’” Id. It is not enough to establish that the official should have known of the risk

of harm. Id.

       Because the sufficiency of a conditions-of-confinement claim depends upon “the particular

facts of each situation; the ‘circumstances, nature, and duration’ of the challenged conditions must



                                                 8
            Case 5:20-cv-03120-SAC Document 9 Filed 09/09/20 Page 9 of 10




be carefully considered.” Despain v. Uphoff, 264 F.3d 965, 974 (10th Cir. 2001) (quoting

Johnson v. Lewis, 217 F.3d 726, 731 (9th Cir. 2000)). “While no single factor controls . . . the

length of exposure to the conditions is often of prime importance.” Id. As the severity of the

conditions to which an inmate is exposed increases, the length of exposure required to make out a

constitutional violation decreases. Accordingly, “minor deprivations suffered for short periods

would not rise to an Eighth Amendment violation, while ‘substantial deprivations. . .’ may meet

the standard despite a shorter duration.” Id. (citations omitted).

         Plaintiffs’ allegations fail to show he is “incarcerated under conditions posing a substantial

risk of serious harm.”          Plaintiff has also failed to allege “deliberate indifference” by any

defendant. Plaintiff should show cause why his claims should not be dismissed for failure to state

a claim.

VI. Response and/or Amended Complaint Required

         Plaintiff is required to show good cause why his Complaint should not be dismissed for the

reasons stated herein. Plaintiff is also given the opportunity to file a complete and proper

amended complaint upon court-approved forms that cures all the deficiencies discussed herein.1

Plaintiff is given time to file a complete and proper amended complaint in which he (1) raises only

properly joined claims and defendants; (2) alleges sufficient facts to state a claim for a federal




1
  In order to add claims, significant factual allegations, or change defendants, a plaintiff must submit a complete
amended complaint. See Fed. R. Civ. P. 15. An amended complaint is not simply an addendum to the original
complaint, and instead completely supersedes it. Therefore, any claims or allegations not included in the amended
complaint are no longer before the court. It follows that a plaintiff may not simply refer to an earlier pleading, and the
amended complaint must contain all allegations and claims that a plaintiff intends to pursue in the action, including
those to be retained from the original complaint. Plaintiff must write the number of this case (20-3120-SAC) at the
top of the first page of his amended complaint and he must name every defendant in the caption of the amended
complaint. See Fed. R. Civ. P. 10(a). Plaintiff should also refer to each defendant again in the body of the
complaint, where he must allege facts describing the unconstitutional acts taken by each defendant including dates,
locations, and circumstances. Plaintiff must allege sufficient additional facts to show a federal constitutional
violation.

                                                            9
           Case 5:20-cv-03120-SAC Document 9 Filed 09/09/20 Page 10 of 10




constitutional violation and show a cause of action in federal court; and (3) alleges sufficient facts

to show personal participation by each named defendant.

          If Plaintiff does not file an amended complaint within the prescribed time that cures all the

deficiencies discussed herein, this matter will be decided based upon the current deficient

Complaint and may be dismissed for failure to state a claim.

          IT IS THEREFORE ORDERED THAT Plaintiff is granted until October 9, 2020, in

which to show good cause, in writing, to the Honorable Sam A. Crow, United States District

Judge, why Plaintiff’s Complaint should not be dismissed for the reasons stated herein.

          IT IS FURTHER ORDERED that Plaintiff is also granted until October 9, 2020, in

which to file a complete and proper amended complaint to cure all the deficiencies discussed

herein.

          The clerk is directed to send § 1983 forms and instructions to Plaintiff.

          IT IS SO ORDERED.

          Dated September 9, 2020, in Topeka, Kansas.



                                                s/ Sam A. Crow
                                                Sam A. Crow
                                                U.S. Senior District Judge




                                                   10
